Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
	Applicant argues that the prior art must be considered in its entirety.  Applicant argues that as amended the claims include increasing LL-37 (new claim 194), as well as ameliorating specified respiratory symptoms.  Applicant argues that Grant is speculative.  Applicant’s arguments and allegations of unexpected results have been thoroughly considered in their entirety.
	While the amendments to the claims are not entered, the reasons for their rejection is set forth below in an effort to expedite prosecution on the merits.
	Further, an increase in LL-37 is not unexpected as Grant teaches this. See p2, 5th par.  This is noted below.

    PNG
    media_image1.png
    83
    1210
    media_image1.png
    Greyscale

Thus, this would not, per se, form the basis of unexpected results.
	While Grant is a review article, Grant is based on research and an understanding of established mechanisms of action of 25(OH)D.  In some cases, Grant is based on an analysis of subjects treated with vitamin D supplementation.  Grant is proper prior art.
A main purpose of Grant is to teach a reasonable likelihood that increased 25(OH)D levels through supplementation to an optimal serum level of 40-60 ng/mL would have a beneficial effect (i.e., ameliorate and treat) infection and improve outcomes of subjects with symptoms associated with SARS and CoV.  25(OH)D is shown to reduce symptoms and mortality in acute respiratory tract infections, decrease cytokine storm, including INF- γ and Th1, which are known to be responsible for acute lung injury in late phase SARS pathology and facilitate pneumonia in CoV, respectively.  Overall, a strong prima facie showing is made to treat and prevent symptoms of CoV and SARS by vitamin D supplementation to increase levels to at least 40-60 ng/mL.  The teachings of Grant are set forth with more particularity below.
Vitamin D can reduce pro-inflammatory cytokines, including TNF and INF-γ. See p2, last full par.  Vitamin D also increases glutathione production, which has been proposed to prevent and treat COVID-19. See p3, 3rd full par.  Even further, observational studies of those with 25(OH)D levels maintained above 38 ng/mL had less development of acute respiratory tract infections (ARTIs) and those that developed such infection had a marked reduction in days ill. See p4, 1st full par.  COVID-19 is known to be associated with acute respiratory distress syndrome and respiratory tract disease. 
According to Table 2: Vitamin 25(OH)D is inversely associated with pneumonia, inversely correlated with pro-inflammatory cytokine production, inversely correlated with risk of acute respiratory distress syndrome.  Further, cased fatality rates increase for chronic respiratory disease and cardiovascular diseases, among others, as 25(OH)D levels are lower.  Table 3 lists vitamin D supplementation in reducing clinical effects of COVID-19 infection from treating other diseases.  These include risk of acute respiratory distress syndrome and increased pro-inflammatory cytokines, such as IL-6.  
Even further, one way that CoV facilitates pneumonia is through increased Th-1 cytokines.  Further, studies have reported that INF- γ is responsible for acute lung injury during the late phase of the SARS-CoV pathology. See p7, 1st full par. The most severe cases of SARS-CoV result from cytokine storm.  Vitamin D is known to play a role in reducing the risk of death from pandemic respiratory tract infections from a pneumonia pandemic.  Previous work has also suggested that higher 25(OH)D concentrations lead to reductions in cytokine storm and the killing of bacteria and viruses that participate in pneumonia. See p8, 1st par.
Higher levels of 25(OH)D are important to reduce the risk of infection and death from ARTIs, including those from influenza, CoV, and pneumonia.  The optimal range appears to be 40-60 ng/mL. See p9, 2nd par.  Further, it is hypothesized that vitamin D supplementation will reduce the risk of influenza and COVID-19 incidence and death. See p11, 2nd par.
With regard to new claim 194, Grant teaches that vitamin D enhances cellular innate immunity partly by inducing LL-37. See p2, 5th full par.  

Status of the Claims
	Claims 164-193 are pending.  Claims 190-193 are withdrawn.  Claims 164-189 and 193 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 164-189 and 193 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., “Evidence that vitamin D supplementation could reduce risk of influenza and COVID-19 infections and deaths,” Nutrients 2020, 12, 988 (posted March 30, 2020), in view of Tabash et al., (US2012/0015916), in view of Bishop et al., (U.S. 8,426,391), and in view of Melnick et al., (US2019/0083513).
Grant teaches evidence that support the role of vitamin D in reducing risk of COVD-19 when 25-hydroxyvitamin D are low.   More specifically, the abstract explains:
To reduce risk of infection, it is recommended that people at risk of influenza and/or COVID-19 consider taking 10,000 IU/d of vitamin D3 for a few weeks to rapidly raise 25(OH)D concentrations, followed by 5000 IU/d. The goal should be to raise 25(OH)D concentrations above 40-60 ng/ml (100–150 nmol/l). For treatment of people who become infected with COVID-19, higher vitamin D3 doses might be useful. Randomized controlled trials and large population studies should be conducted to evaluate these recommendations.

The examiner notes that the suggestion to “rapidly raise” concentrations in a subject is entirely consistent with the claimed loading dose used in the Examples.  The goal of achieving a serum concentration of 40-60 ng/mL is consistent with the claims and the examples, in which higher dosages are used to attain and maintain a serum concentration of 50 ng/mL.
Table 3 shows how vitamin D supplementation is related to clinical findings for treatment of Covid-19.  Specifically, vitamin D deficiency contributes to acute respiratory distress syndrome, reduces community-acquired pneumonia, reduces IL-6, and others.  Vitamin D reduces cytokine storm induced by the innate immune system, which produces cytokines in response to viral and bacterial infections.  Vitamin D can reduced Th1 cytokines, such as TNF-alpha and INF-gamma. See p4, 1st par.
Further, INF gamma is responsible for acute lung injury during late phase SARS-CoV pathology. See p9-10, bridging par.  The suggestion during the COVID-19 pandemic includes: “During the COVID-19 epidemic, all people in the hospital, including patients and staff, should take vitamin D supplements to raise 25(OH)D concentrations as an important step in preventing infection and spread.”
	Tabash teaches a method of treating secondary hyperparathyroidism in chronic kidney disease (CKD) stage 3 or 4 by administering 25-hydroxyvitamin D to increase the serum level to 50 ng/ml to 90 ng/ml. See prior art claims 1 and 4.  Treating a subject with a serum level less than 30 ng/ml is also contemplated. See prior art claim 3.  The dosage form can be 25-hydroxyvitamin D3 and it can be a controlled release dosage form. See prior art claims 7 and 11.  The dosage can be administered in a controlled release form that maintains a serum or blood level for hours to up to 5 days, among others. See par. 61.  The vitamin D compounds are suitable for prophylactic and therapeutic use for secondary hyperparathyroidism. See par. 84.
Bishop teaches oral administration of 25-hydroxyvitamin D3 to alleviate a 25-hydroxyvitamin D insufficiency or deficiency.  Such methods are advantageous because they reduce the risk of transient surges of 25-hydroxyvitamin D and related side effects.  Such method increases and maintaining optimal blood 25-hydroxyvitamin D levels.
Melnick teaches the known pharmacokinetic food effect of taking 900 mcg vitamin D after dosing in a fasted state. See par. 98.  A single dose of 900 mcg produced a maximum concentration in 21 to 32 hours.  The average steady state concentrations of 25-hydroxyvitamin D3 were 53 ng/mL and 68 ng/mL.  An advantage of a controlled release formulation is that the level of 25-hydroxyvitamin D could be increased to high levels without inducing hypercalcemia. See par. 11.  In one embodiment, 25-hydroxyvitamin D is administered at bedtime. See par. 47.  High doses of extended release oral administration will rapidly raise serum levels. See par. 51.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Grant, Tabash, Bishop, and Melnick.  One would be motivated to do so because raising serum levels of 25-hydroxyvitamin D is taught to treat secondary hyperparathyroidism in chronic kidney disease (CKD) stage 3 or 4, potentially be useful in treating COVID-19.  Further, it is also clear to a POSA that raising 25(OH)D levels can be accomplished by oral administration of 25(OH)D.  Even further, Bishop teaches a manner to maintain adequate levels by oral administration of 25-hydroxyvitamin D3.  Even further, formulations that provide controlled release can rapidly raise and maintain serum levels without inducing hypercalcemia.  Grant and Tabash teach arriving at a claimed serum total of greater than 50 ng/mL or greater than 40-60 ng/mL.  Further, INF gamma is taught to be responsible for injury during SARS-CoV pathology and vitamin D is taught to reduce not only INF gamma, but also Th1 cytokines, TNF-alpha and INF gamma.  Further, a deficiency in vitamin D contributes to acute respiratory distress, community-acquired pneumonia, and reduces IL-6.  Gant explicitly teaches rapidly raising serum concentrations of 25(OH)D with a higher initial dose followed by a lower halved dose to achieve a serum concentration of 40-60 ng/mL.  As such, there is a reasonable and predictable expectation of success in treating a SARS-CoV-2 infection as well as Covid-19 by administering a dose of 25(OH)D3, e.g., to achieve a serum concentration of 40-60 ng/mL.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, Tabash explains specific advantages of using controlled and sustained release formulations of 25(OH)D to include eliminating adverse events associated with too rapid of an increase in serum levels.  Tabash provides sustained or controlled release formulations that avoid these consequences by reducing the Cmax compared to an equivalent immediate release oral form or bolus IV injection.  As such, a person of ordinary skill would have a reasonable and predictable expectation of arriving at the methods taught by Grant while utilizing a sustained or controlled release formulation to incorporate the known advantageous associated therewith.  Similarly, Melnick teaches that fasting after a high dose, such as 900 mcg, will provide advantages in lessening adverse events.  Additionally, multiple doses of controlled release formulations will increase serum levels to accommodate for the need, while mitigating the risks of adverse events.  This is based in part of the fat solubility of 25-hydroxyvitamin D3.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628